 
Exhibit 10.2

SUPPLEMENTAL INDENTURE
 
SUPPLEMENTAL INDENTURE, dated as of August 11, 2006 (this “Supplemental
Indenture”), between BISHOP’S GATE RESIDENTIAL MORTGAGE TRUST (the “Trust”) and
THE BANK OF NEW YORK, as Indenture Trustee (the “Trustee”).
 
W I T N E S S E T H :
 
WHEREAS, the Trust and the Trustee are parties to that certain Base Indenture,
dated as of December 11, 1998 (the “Base Indenture”), as supplemented by the
Series 1999-1 Supplement, dated as of November 22, 1999, the Series 2001-1
Supplement, dated as of March 30, 2001 and the Series 2001-2 Supplement, dated
as of November 20, 2001 (collectively with the Base Indenture, the “Indenture”);
 
WHEREAS, certain Events of Default have occurred under Section 9.1(i)(i) of the
Indenture as a result of the Trust’s failure to provide to the Trustee (i) the
audited annual financial statements of the Trust, the Seller and PHH within 105
days after the end of the most recent fiscal year of the Trust and the Seller as
required by Section 8.3(a) of the Base Indenture; and (ii) the unaudited
financial statements of PHH within 60 days of the most recent quarter end as
required by Section 8.3(a) of the Base Indenture;
 
WHEREAS, the Trustee has notified the Servicer, the Seller, the Collateral Agent
and the holders of the Residential Mortgage Loan Medium-Term Notes, Variable
Rate Notes, Series 1999-1, Due 2006 and Variable Rate Notes, Series 2001-2, Due
2008 issued under the Indenture that the foregoing Events of Default have
occurred;
 
WHEREAS, pursuant to and in accordance with Sections 9.5 and 12.2 of the Base
Indenture, the Trust has obtained, as of the date hereof, the consent of the
Required Noteholders to the waivers to certain provisions of the Indenture as
more particularly described in this Supplemental Indenture; and
 
WHEREAS, the Trustee and the Required Noteholders have agreed to consent to the
requested waivers and modifications, but only on the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1.  Defined Terms. Unless otherwise defined herein, terms which are defined in
the Base Indenture and used herein (and in the recitals hereto) as defined terms
are used as so defined. For purposes of this Supplemental Indenture, “Disclosure
Documents” shall mean the collective reference to PHH’s (i) Form 8-K, filed on
March 1, 2006, (ii) Form 8-K, filed on March 17, 2006, (iii) Form 8-K, filed on
May 11, 2006, (iv) Form 8-K, filed on June 12, 2006, and (v) Form 8-K, filed on
July 21, 2006.
 
1

--------------------------------------------------------------------------------


2.  Waiver. Notwithstanding anything in the Indenture to the contrary, the
Trustee, on behalf of the Holders, hereby waives, (i) any Event of Default
arising under Section 8.10 of the Base Indenture or as a result of the
inaccuracy when made of the representations and warranties contained in Article
7 of the Base Indenture, solely to the extent that any inaccuracy of such
representations and warranties arises out of the matters disclosed by PHH in the
Disclosure Documents, and (ii) any Event of Default arising under Section 8.3(a)
of the Base Indenture as a result of the Trust’s failure to provide to the
Trustee, or arising as a result of the Trust's failure to provide to any other
Person under a Program Document, the audited annual financial statements of each
of the Trust, the Seller and PHH for the fiscal year ended December 31, 2005 and
the unaudited financial statements of PHH for the fiscal quarters ended March
31, 2006, June 30, 2006 and September 30, 2006 provided, in each case, that such
financial statements are delivered to the Trustee, Moody’s, S&P and Fitch on or
before the earlier of (A) December 31, 2006 or (B) the date on or after
September 30, 2006 by which such financial statements are required to be
delivered to the holders of pari passu obligations of the Trust (other than the
Notes) under their Program Documents (after giving effect to any applicable
waiver); provided, at any time that such Program Documents are no longer in
effect, such date shall be deemed to be December 31, 2006.
 
3.  Representations and Warranties. On and as of the date hereof, the Trust
hereby confirms, reaffirms and restates the representations and warranties set
forth in Article 7 of the Base Indenture mutatis mutandis, except to the extent
that such representations and warranties (i) are the subject of the waiver
contained in Section 2(i) above or (ii) expressly relate to a specific earlier
date in which case the Trust hereby confirms, reaffirms and restates such
representations and warranties as of such earlier date.
 
4.  Effectiveness of Supplemental Indenture. This Supplemental Indenture shall
become effective as of the date the Trustee shall have received (a) evidence
satisfactory to the Trustee that the Required Noteholders have consented to the
Trustee’s execution of this Supplemental Indenture; and (b) counterparts of this
Supplemental Indenture duly executed by the Trust and the Trustee. Upon this
Supplemental Indenture becoming effective, each Event of Default specified above
shall be deemed to have been cured for every purpose of the Indenture.
 
5.  Continuing Effect; No Other Waivers. Except as expressly provided herein,
all of the terms and provisions of the Indenture are and shall remain in full
force and effect. The waivers provided for herein are limited to the specific
subsections of the Indenture specified herein and shall not constitute a
consent, waiver or amendment of, or an indication of the Trustee’s or the
Holders’ willingness to consent to any action requiring consent under any other
provisions of the Indenture or the same Section for any other date or time
period other those specified herein.
 
6.  Expenses. The Trust agrees to pay and reimburse the Trustee for all its
reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and delivery of this Supplemental Indenture, including, without
limitation, the reasonable fees and disbursements of counsel to the Trustee.
 
7.  Counterparts. This Supplemental Indenture may be executed in any number of
counterparts by the parties hereto (including by facsimile or electronic
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.
 
2

--------------------------------------------------------------------------------


8.  GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
9.  Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
 
[remainder of page intentionally left blank]
 

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.
 



 
BISHOP’S GATE RESIDENTIAL MORTGAGE TRUST
 
 
By:
 
DELAWARE TRUST COMPANY,
   
NATIONAL ASSOCIATION, not in its
   
individual capacity, but solely as Owner
   
Trustee under the Trust Agreement
 
 
By:
 
/s/ Sterling C. Correia
   
Name: Sterling C. Correia
   
Title: Vice President
 
 
 
THE BANK OF NEW YORK, as Indenture Trustee
 
 
By:
 
/s/ Robert A. Massimillo
   
Name: Robert A. Massimillo
   
Title: Vice President

 
 
 
4

--------------------------------------------------------------------------------